Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowability
	Please refer to the applicant’s remarks and claim amendments that were filed on 26th October 2021.
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Tambakwala et al, US 10,225,189 B2: a device for enabling egress peer engineering using internet protocol version 4 (IPv4)-mapped IPv6 addresses using border gateway protocol-labeled-unicast for traffic-engineering purposes in autonomous systems.
2. Arora et al, US 11,025,522 B2: a path monitoring system (PMS) controller or ingress node based multi-protocol label switching (MPLS) ping and traceroute in inter- autonomous system (AS) segment routing (SR) networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        14th December 2021